Citation Nr: 0636668	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to March 
1973.  Service in Vietnam and award of the Combat Action 
Ribbon is evidenced of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

Procedural history

Service connection was granted for PTSD and a disability 
rating of 30 percent disabling was assigned in an August 1986 
VA rating decision.  In a January 1991 decision, the Board 
granted a 50 percent disability rating.

The veteran's April 1998 claim for an increased disability 
rating was denied in the October 1998 rating decision, and 
the veteran appealed.  The Board remanded the case in January 
2001 for further evidentiary development, and in June 2003 
remanded the case for compliance with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  

In October 2005, the Board denied the veteran's motion for a 
new hearing and remanded the case again for further 
development.  As is discussed below, the veteran failed to 
appear for a scheduled VA psychological examination.  The RO 
denied the claim in an April 2006 Supplemental Statement of 
the Case for the veteran's failure, without good cause or 
adequate reason, to report for VA psychiatric examinations in 
December 2005 and January 2006.  

As is discussed below, recent evidence of record indicates 
the veteran may have had good cause for his failure to 
report.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.



REMAND

Reasons for Remand

In its the October 2005 remand, the Board reviewed a March 
2001 VA psychological examination report and determined that 
further psychological examination was required to "help 
clarify the diagnosis" and "assess the possibility of any 
intellectual or memory decline."  The Board also determined 
that further psychological examination was required because 
the March 2001 VA examination "did not include the report of 
clinically-indicated psychological testing, was somewhat 
equivocal in relating symptomatology to various psychiatric 
disabilities, did not consider the recently-submitted medical 
evidence surrounding the veteran's 1979 head injury and brain 
tumor, and [was at that time] nearly five years old."  

The veteran was scheduled for examination on December 2, 
2005.  VA Medical Center records indicate simply that the 
veteran failed to show without reason.  The veteran was 
rescheduled to December 29, 2005.  The veteran telephoned the 
VAMC and cancelled the examination because of an unspecified 
travel difficulty.  
The veteran was rescheduled for examination on January 19, 
2006.  The veteran failed to show without providing a reason.

The law provides that when entitlement to an increased 
disability rating cannot be established or confirmed without 
a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be denied. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant.  See 38 C.F.R. § 3.655 (2006); see also Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992).

In a September 11, 2006 informal brief, the veteran's service 
representative argues that evidence of good cause for the 
veteran's failure to appear for the scheduled VA examination 
was because the veteran was "hospitalized and paralyzed" 
and thus could not attend the examination.  

Of record is a VA Form 21-2680, Examination For Household 
status Or Permanent Need For Regular Aid And Attendance.  The 
Form is dated August 4, 2006 and indicates that the veteran 
was admitted to the Richmond, Virginia, VAMC on April 11, 
2006 and was still there is August 2006.  The veteran cannot 
rely upon this April 2006 hospitalization, in and of itself, 
as good cause for his failure to report to examinations 
scheduled in December 2005 and January 2006.  However, the 
recent medical report is at least suggestive of physical 
problems experienced by the veteran which may have impacted 
his ability to report for the VA examination in December 
2005-January 2006.  For that reason, the veteran will receive 
the benefit of the doubt and this matter will be remanded.  

In addition, the August 2006 VA Form 21-2680 contains a 
diagnosis of PTSD (along with other psychiatric 
disabilities), although it does not contain any further 
information, much less the information required in the 
Board's remand.  This report suggests, however, that there 
may be medical records pertaining to the veteran's PTSD which 
arose from the lengthy hospitalization starting in April 
2006.  The agency of original jurisdiction is obligated to 
make reasonable efforts to obtain these records.  See 38 
U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

As directed below, the veteran will be scheduled for a 
psychiatric examination.  If the veteran fails to report to 
any future examination and fails to provide an explanation 
and evidence of good cause for the failure to report, the 
claim will be denied.  It is critical that the veteran 
provide a cogent explanation for his inability to appear for 
any examination.  See 38 C.F.R. § 3.655 (2006).  

Accordingly, the case is REMANDED to the Veteran Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be contacted through his 
representative and instructed to provide specific 
information to VA concerning his failure to report 
for scheduled examinations in December 2005 and 
January 2006.  If the veteran is contending that 
his physical condition prevented him from so 
reporting, he should provide, or identify, any 
medical examination, hospitalization and/or 
treatment records which support that contention.  
Any such records so identified or submitted should 
be associated with the veteran's VA claims folder. 

2.  Notwithstanding the veteran's response, VBA 
shall make reasonable efforts to obtain any recent 
medical records pertaining to the veteran at the 
VAMC in Richmond, Virginia that are not already a 
part of the record, specifically to include those 
pertaining to the hospitalization which began in 
April 2006.  Any records obtained should be 
included in the veteran's VA claims folder.

3.  If additionally received medical records do not 
contain the information requested on page 6 of in 
the Board's October 27, 2005 remand, see 38 C.F.R. 
§ 3.326, VBA should schedule the veteran for a VA 
psychiatric examination to determine the current 
nature and severity of his service-connected PTSD.  
The claims folder should be made available to and 
reviewed by the examiner prior to the examination.  
The examiner should attempt to differentiate 
between the symptomatology associated with the 
veteran's service-connected PTSD and that 
associated with his various nonservice-connected 
psychiatric disabilities.  If the symptomatology 
associated with each cannot be differentiated, the 
examiner should so state.  A report of the 
examination should be prepared and associated with 
the veteran's VA claims folder.

4.  Thereafter, VBA should readjudicate the issue 
on appeal, to include consideration of any failure 
to cooperate on the veteran's part.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case and be afforded 
reasonable opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.  
As discussed above, the veteran is advised that any failure 
to cooperate with VA may lead to his claim being denied.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


